UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,       :
                                :
                                :                    19 CR 169 (VM)
          -against-             :                       ORDER
                                :
PEDRO HERNANDEZ,                :
                                :
                 Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The Government requests, with consent of the defendant,

that the status conference for the above-named defendant

currently scheduled for May 7, 2021 be adjourned. (See Dkt.

No. 239.) The conference shall be rescheduled for June 18,

2021, at 1:00 p.m. The parties are directed to use the dial-

in number 888-363-4749, with access code 8392198.

     Both   the      Government     and   counsel    for   the   defendant

consent to an exclusion of the adjourned time from the Speedy

Trial Act to June 18, 2021. It is hereby ordered that the

adjourned     time     shall   be     excluded      from   speedy   trial

calculations.     This    exclusion       is   designed    to    guarantee

effectiveness of counsel and prevent any possible miscarriage

of justice. The value of this exclusion outweighs the best

interests of the defendant and the public to a speedy trial.

This order of exclusion of time is made pursuant to 18 U.S.C.

§§ 3161(h)(7)(B)(i) & (iv).

SO ORDERED:
Dated:      New York, New York
            4 May 2021
